DETAILED ACTION
Status of the Application
	Claims 1, 4-20 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1, 4-8, 11, 13, 20, cancellation of claims 2-3, and amendments to the specification as submitted in a communication filed on 2/24/2022 is acknowledged.
	Claim 1 has been amended so that it is no longer a generic linking claim.  Claim 1 and dependent claims 4-20 are now directed in part to a non-elected invention (i.e., method that requires a horseradish peroxidase).  Claims 1, 4-20 are at issue and will be examined to the extent they encompass the elected invention (i.e., method for catalytic conversion of a dihydrotetrazine into tetrazine by using an ascorbate peroxidase). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the first paragraph of the specification is hereby withdrawn by virtue of Applicant’s amendment. 
The previous objection to the specification due to the presence of an embedded hyperlink and/or other form of browser-executable code is hereby withdrawn by virtue of Applicant’s amendment. 

Claim Objections
Claim 4 is objected to due to the recitation of “except one or more mutations”.  The term should be amended to recite “except for one or more mutations”.  Appropriate correction is required.   

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 4-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 1 (claims 4-20 dependent thereon) is indefinite in the recitation of “wherein the ascorbate peroxidase is APEX2, consisting of the amino acid sequence set forth in SEQ ID NO: 1, or a mutated APEX2, and wherein the mutated APEX2 consists of an amino acid sequence at least 50% identical to the amino acid sequence of APEX2” for the following reasons.  The term “wherein the ascorbate peroxidase is APEX2, consisting of the amino acid sequence set forth in SEQ ID NO: 1” is unclear because one cannot determine what is consisting of the amino acid sequence set forth in SEQ ID NO: 1.  Please note that there is a comma prior the term “consisting”, thus making it uncertain as to whether the term “APEX2” is related to SEQ ID NO: 1.   In addition, as written, it is unclear which is the reference amino acid sequence required to determine the 50% or more sequence identity.  Please note that there is no statement in the claim clearly indicating that the term “the amino acid sequence of APEX2” is identical to “SEQ ID NO: 1”.   In the absence of a sequence identifier for the reference amino acid sequence, it is impossible to determine the numerical limitation regarding sequence identity.  If the intended limitation is “wherein the ascorbate peroxidase consists of (i) the amino acid sequence of SEQ ID NO: 1, or (ii) an amino acid sequence at least 50% identical to the amino acid sequence of SEQ ID NO: 1”, the claim should be amended accordingly.  The Examiner will use the language indicated above for claim interpretation. Correction is required. 
Claim 4 is indefinite in the recitation of “..wherein the ascorbate peroxidase is a mutated APEX2, consisting of all of SEQ ID NO: 1 except one or more mutations” for the following reasons.  The term is unclear because one cannot determine what is consisting of all of SEQ ID NO: 1 except one or more mutations.   Please note that there is a comma prior the term “consisting”, thus making it uncertain as to whether the term “mutated APEX2” is related to an amino acid sequence that consists of SEQ ID NO: 1 
Claim 5 is indefinite in the recitation of “wherein the comprises one or more mutations are one or more substitutions each selected from the group consisting of F41A, A19V, and D222G in SEQ ID NO: 1” for the following reasons. As written, the claim fails to indicate what comprises one or more mutations. Furthermore, it is unclear as to what are “one or more  substitutions” in SEQ ID NO: 1.  If the intended limitation is “wherein the ascorbate peroxidase comprises one of more substitutions that correspond to substitutions in the polypeptide of SEQ ID NO: 1 selected from the group consisting of F41A, A19V and D222G”, the claim should be amended accordingly. Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the oxidant is O2, atmospheric O2, or atmospherically-derived O2 dissolved in a media” for the following reasons.  The term “atmospherically-derived dissolved O2  in a media” is confusing within the context of the claim because it is unclear (a) if the claim requires the method to have atmospheric O2  dissolved in  the reaction medium, or (b) which “media” is being referred to.  For examination purposes, no patentable weight will be given to the term “atmospherically-derived O2 dissolved in a media”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 4-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that that claim 1 has been amended so that it now requires a horseradish peroxidase, or an ascorbate peroxidase. Applicant refers to paragraphs in the specification that cite the use of horseradish peroxidases and variants of the polypeptide of SEQ ID NO: 1 that have ascorbate peroxidase activity in the claimed method.  Applicant states that the specification discloses the conditions under which the reaction should take place.  Therefore, Applicant is of the opinion that the entire scope of the claimed invention is adequately described.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections.  The Examiner acknowledges the amendments to the claims and the teachings of the specification.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is adequately described.  The claims now require a genus of variants of the polypeptide of SEQ ID NO: 1 having ascorbate peroxidase which have at least 50% sequence identity with the polypeptide of SEQ ID NO: 1.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	While the specification in the instant application discloses the structure of an ascorbate peroxidase that comprises SEQ ID NO: 1 and variants of the polypeptide of SEQ ID NO: 1 that comprise all of SEQ ID NO: 1 except for up to 3 amino acid substitutions, it provides no clue as to the structural elements required in any ascorbate peroxidase that is able to catalyze the conversion of any dihydrotetrazine as recited into a tetrazine having the recited structural moieties (R groups).   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO: 1 having the recited % sequence identity can catalyze the desired conversion.  Moreover, the specification is silent as to the structural features required in an ascorbate peroxidase having the recited % sequence identity so that it can release an aryl alcohol from an aryl vinyl ether as required by claim 7.  
233 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 50% sequence identity to SEQ ID NO: 1, is not representative of all the members of the genus of ascorbate peroxidases recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 that are essential for catalyzing the desired conversion, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired ascorbate peroxidase activity is displayed, or a correlation between structure and function which would allow one of skill in the art to determine which of an essentially infinite number of variants are enzymes with the desired ascorbate peroxidase activity.   
The specification discloses that the ascorbate peroxidases tested have activity against a limited number of dihydrotetrazine species (species 15-19 as shown in Figures 10, 13, 14), and that the activity of these  ascorbate peroxidases against these dihydrotetrazine species is low unless a superoxide dismutase is also added to the reaction mixture.  Thus, it is clear from these results that not all ascorbate peroxidases can use the species of the genus of dihydrotetrazines encompassed by the claims as substrates.  While one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous .  

Claims 1, 4-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the production of a tetrazine having the recited R groups by contacting a dihydrotetrazine having the recited R groups with the ascorbate peroxidase of SEQ ID NO: 1 or variants of the polypeptide of SEQ ID NO: 1 having ascorbate peroxidase activity, wherein said variants comprise all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 1 selected from the group consisting of positions 19, 41 and 222, wherein the amino acid at the position corresponding to position 19 of the polypeptide of SEQ ID NO: 1 is replaced with a valine, the amino acid at the position corresponding to position 41 of the polypeptide of SEQ ID NO: 1 is replaced with alanine, and the amino acid at the position corresponding to position 222 of the polypeptide of SEQ ID NO: 1 is replaced with glycine, does not reasonably provide enablement for a method for the production of a tetrazine by contacting a dihydrotetrazine with any ascorbate peroxidase having at least 50% sequence identity with the polypeptide of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that that claim 1 has been amended so that it now requires a horseradish peroxidase, or an ascorbate peroxidase. Applicant cites paragraphs in the specification that refer to the use of horseradish peroxidases and variants of the polypeptide of SEQ ID NO: 1 that have ascorbate peroxidase activity in the claimed method.  Applicant states that the specification discloses specific substitutions that have been found to have the desired catalytic activity.  Therefore, Applicant is of the opinion that the entire scope of the claimed invention is fully enabled by the teachings of the specification.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections.  The Examiner acknowledges the amendments to the claims and the teachings of the specification.  However, the Examiner disagrees with Applicant’s contention that the scope of the claims is fully enabled.  As indicated above, the claims now require variants of the polypeptide of SEQ ID NO: 1 having ascorbate peroxidase activity which have at least 50% sequence identity with the polypeptide of SEQ ID NO: 1.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	The Examiner agrees that the specification in the instant application discloses the amino acid sequence of the ascorbate peroxidase of SEQ ID NO: 1 and variants of the ascorbate peroxidase of SEQ ID NO: 1 having ascorbate peroxidase activity that comprise all of SEQ ID NO: 1 except for  substitutions that correspond to substitutions F41A, A19V or D22G in the polypeptide of SEQ ID NO: 1.  The specification has also shown that these ascorbate peroxidases have activity against a limited number of dihydrotetrazine species (species 15-19 as shown in Figures 10, 13, 14), and that the activity of these  ascorbate peroxidases against these dihydrotetrazine species is low unless a superoxide dismutase is also added to the reaction mixture. However, the specification is completely silent with regard to the specific structural elements required in any ascorbate peroxidase variant having the recited % sequence identity that is able to catalyze the conversion of any dihydrotetrazine as recited into a tetrazine having the recited structural moieties (R groups).  There is no disclosure of a structure/function correlation which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO: 1 having the 
While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an infinite number of polypeptides to find a protein that can catalyzed the recited reaction.  As indicated above, the total number of variants of the polypeptide of SEQ ID NO: 1 that result from substitutions and have the recited % sequence identity is 6.37x10233 variants.   Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations introduced.  In the instant case, for a protein having 50% sequence identity to the polypeptide of SEQ ID NO: 1, N is equivalent to 125 (125= 0.5x250;  SEQ ID NO: 1= 250 amino acids), and (0.66)125 X 100% or 2.77 x 10-21% of random mutants having 50% sequence identity to  SEQ ID NO: 2 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 3.6x1022 variants having 50% sequence identity to the polypeptide of SEQ ID NO: 1 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the variants of the polypeptide of SEQ ID NO: 1 that have the recited % sequence identity  encompassed by the recited genus of proteins lack enzymatic activity.  In the instant case, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant.  
Since there is an immense number of mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with  current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance .

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 9, 2022